Citation Nr: 1112932	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, originally claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and schizophrenia.

3.  Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD) and asthma. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from March 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

In March 2011 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The issues of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and schizophrenia, and entitlement to service connection for a respiratory condition, to include COPD and asthma,  are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1989 rating decision that denied service connection on the basis that the Veteran did not have a diagnosis of PTSD and that his diagnosed schizophrenia was not incurred in service, was not appealed.

2.  The documentation submitted since the October 1989 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The October 1989 rating decision denying service connection is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a psychiatric disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in October 1989, the RO denied service connection finding that the evidence did not show that schizophrenia, paranoid type, was incurred or aggravated during service and PTSD was not shown on the latest hospital summary.  A notice of disagreement was not filed, and the decision became final.  38 C.F.R. § 3.104.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  Although the Veteran had filed a claim for service connection for PTSD, the RO also determined in the rating decision that schizophrenia, which was a diagnosis shown in the evidence of record, was not incurred in service.     

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet.App. 199 (2009).  In this case, the Veteran originally claimed service connection for PTSD, and the RO denied service connection for schizophrenia and PTSD.  The Veteran's current claims for service connection for PTSD and schizophrenia involve the same factual basis as the previously claimed PTSD, which was previously denied; therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

In March and May 1990, within one year of the rating decision, the Veteran contacted VA in writing.  However, the documents cannot be considered as a notice of disagreement or new and material evidence as the Veteran only requested nonservice-connected pension benefits based on recent hospitalizations.  He did not reference the October 1989 rating decision or express any type of dissatisfaction with the denial of service connection.  He also did not request that service connection be considered.  To the extent that additional medical records were received within a year of the rating decision, none diagnosed PTSD or indicated that schizophrenia may be related to active service.  Accordingly, new and material evidence was not submitted.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the October 1989 rating decision included admission records showing diagnoses of chronic, paranoid type schizophrenia, decompensated paranoid schizophrenia, and schizo-affective disorder.  See admission records dating from January 1987 to July 1989.  In January 1987, the Veteran reported that the source of his anxiety, restlessness, and agitation stemmed from difficulties resulting from losing his job.  He also cited repeated problems with police.  In April 1987 the Veteran was readmitted for depression, insomnia, hearing voices, seeing things, and an inability to cope with life in general.  

The evidence submitted since the October 1989 RO decision denying service connection includes a May 2007 medical record found that the Veteran had a diagnosis of schizophrenia, which was diagnosed after discharge from service.  The physician noted that the Veteran was not a front line soldier but indicated that the Veteran's unit was under heavy fire on more than one occasion.  The diagnosis was schizophrenia and PTSD.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board finds that it is material since it provides evidence potentially relating a current disorder to service.  It thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting the request to reopen the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD, is granted, and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD and schizophrenia, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

The Veteran stated that he was stationed in Quan Tran, Vietnam, in D Company of the 61st Battalion, 1st Infantry Brigade, in food service.  He reported that he had to stay in fox holes and jump into fox holes that already contained dead bodies.  He further reported that he had to put dead bodies in body bags.  See stressor statement received in May 2007.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the in- service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In addition, the Board notes that 38 C.F.R. § 3.304(f) concerning claims for PTSD was amended during the pendency of this claim.  The amendment provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

The Veteran has not been afforded a VA examination; however, one is warranted pursuant to the duty to assist.  In addition, the Veteran asserts that he was in several fights in service with other service members.  Accordingly, the RO should request his complete official military personnel file.  

COPD

The Veteran also seeks service connection for COPD which he attributes to exposure to Agent Orange.  During the March 2011 Board hearing the Veteran testified that he had stopped breathing and was hospitalized in Fort Benning in March or April 1968.  However, the service treatment records indicate that he may have been admitted in May 1968.  The RO should request these records on remand.  

The evidence shows that the Veteran has been diagnosed with multiple respiratory disorders, including COPD and asthma.  In Clemons the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for a respiratory condition, to include COPD and asthma.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Veteran asserts that his disability is related to his presumed agent orange exposure.  The Veteran's DD 214 confirms the Veteran's service in Vietnam during the Vietnam conflict, so his exposure to Agent Orange is presumed.  The Board notes that a VA examination was not obtained with respect to the claim.  Moreover, the Board finds that the evidence, discussed above, which indicates that the Veteran is presumed to have been exposed to herbicides in service, as well as the Veteran's reports of a breathing condition, warrants the conclusion that a remand for an examination and/or opinion is necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2010).  Accordingly, the Board finds a basis for a VA examination to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should also request all VA medical records dating from September 8, 2006.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  The RO/AMC should request and associate with the file relevant VA medical records pertaining to the Veteran dating from September 8, 2006.  If no such treatment records exist, the claims file should be documented in writing.

2.  Contact the appropriate agency to obtain a complete copy of the Veteran's official military personnel file.  

3.  Attempt to obtain hospitalization records pertaining to treatment of the Veteran at the hospital at Fort Benning for the months of April and May 1968.

4.  After the completion of steps one to three, schedule the Veteran for an appropriate examination regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the diagnosis for any psychiatric disorder found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service.  In that regard, the examiner's attention is directed to VA medical records indicating diagnoses of schizophrenia and PTSD and the Veteran's statements as to stressors and fights in service and whether the stressors resulted in PTSD or whether the fights (and any other symptoms the Veteran may report to the examiner were manifested in service) represented schizophrenia.  

Regarding PTSD, as the Veteran reports that a stressor includes his fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  A complete rationale for the examiner's opinions must be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims folder was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

5.  Schedule the Veteran for a VA respiratory (obstructive, restrictive, interstitial) examination to determine the nature, extent, onset and etiology of any respiratory disorder found to be present.  The examiner should render an opinion as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that any current respiratory disorder is related to or had its onset during service.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following:

(a)  Diagnose all current respiratory conditions. 

(b)  Is it as likely as not (50 percent or more probability) that any respiratory condition was incurred in service, including whether it is related to presumed exposure to Agent Orange during service?  The examiner must provide the Veteran with an opportunity to describe symptoms he has had since service.

The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

6.  Ensure that the above development has been completed in accordance with the directives and that any examination report which was insufficient was returned to the examiner.  After any further development deemed warranted is completed, readjudicate the issues on appeal.  If the benefits sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1), and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


